Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the claims filed on March 6, 2020. Claims 1-25 are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al (US PGPub No: 2017/0171950) in view of Barile et al (US PGPub No: 2017/0230364), hereafter referred to as Barna and Barile, respectively.


With regards to claim 1, Barna teaches through Barile, a load control system comprising: a plurality of lighting fixtures; a mobile device; and a commissioner device (Barna teaches a network with a user mobile device and multiple lighting fixtures; see paragraphs 6, 84-85, and 147, Barna. The lighting fixtures are connected to the network via their wireless device (wireless device and lighting fixture combined are equivalent to the claimed lighting fixture) and managed by their wireless gateway; see paragraphs 6-7, and 84 and Figure 1, Barna. The gateways are connected to the server; see paragraph 85, Barna);

(Wireless device sends identity package to wireless gateway and notifying the server. This allows user to associate the gateway through their user device to easily identify the wireless device and its corresponding lighting fixture; see paragraph 178, Barna); 

and transmit the device identification data to the commissioner device (Wireless device sends identity package to wireless gateway and notifying the server; see paragraph 178, Barna); 

and wherein the commissioner device is configured to: receive the device identification data from the mobile device; and join the plurality of lighting fixtures to a network using the device identification data (see Barile below).  

While Barna teaches a network that supports connecting lighting fixtures, Barna does not explicitly cite joining a plurality of lighting fixtures using identification data sent from the user mobile device. In the same field of endeavor, Barile also teaches a network that supports connecting lighting fixtures; see abstract, Barile. In particular, Barile teaches how devices, such as lighting fixtures, can be grouped by a remote device; see paragraphs 95 and 107, Barile. Grouping of lights formed upon user confirmation; see paragraph 107, Barile. The devices can be added by their identity by the remote device; see paragraph 100, Barile. By automatically grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures.


With regards to claim 2, Barna teaches through Barile, the load control system wherein the mobile device and the commissioner device are configured to operate in an offline mode (Barna teaches the gateway being informed of power loss and the network being able to operate; see paragraphs 101, 104, and 111, Barna).  

With regards to claim 3, Barna teaches through Barile, the load control system wherein the each lighting fixture of the plurality of lighting fixtures is configured to indicate that the lighting fixture has been associated with the respective configuration identifier by providing a first feedback type (Barna explains lighting fixtures of a particular zone can illuminate the same way to provide a scene; see paragraph 8, Barna).  

With regards to claim 4, Barna teaches through Barile, the load control system wherein each lighting fixture of the plurality of lighting fixtures is configured to provide the first feedback type by illuminating in a first color (Barna teaches indicating status via illumination, color, and pattern; see paragraphs 98 and 176, Barna).  

With regards to claim 5, Barna teaches through Barile, the load control system wherein each lighting fixture of the plurality of lighting fixtures is configured to: monitor a first wireless communication link for the respective association message; and after receiving the respective association message, alternately transmit the respective device identification data using a first wireless communication link and monitor a second wireless communication link for a joiner request (Barile’s network supports a number of different channels, including some secure channels for establishing join connections; see paragraph 114, Barile. By supporting multiple channels and supporting secure connections, the networked light fixtures can be provided with enhanced security; see paragraph 7, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to have provided more secure networked lighting fixtures; see paragraph 7, Barile).  

With regards to claim 6, Barna teaches through Barile, the load control system wherein after being joined to the network, each lighting fixture of the plurality of lighting fixtures is configured to communicate using the second wireless communication link (Barile’s network supports a number of different channels, including some secure channels for establishing join connections; see paragraph 114, Barile. By supporting multiple channels and supporting secure connections, the networked light fixtures can be provided with enhanced security; see paragraph 7, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to have provided more secure networked lighting fixtures; see paragraph 7, Barile).  

With regards to claim 7, Barna teaches through Barile, the load control system wherein the commissioner device is further configured to: select a first subset of the plurality of lighting fixtures for being joined to the network; and join the first subset of lighting fixtures to the network (Barile explains how light fixtures can be grouped and each of those identified light fixtures go through the join process; see paragraphs 116, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 8, Barna teaches through Barile, the load control system wherein the commissioner device is further configured to: select a second subset of the plurality of lighting fixtures for being joined to the network, wherein the second subset comprises one or more lighting fixtures that have not yet been joined to the network; and join the second subset of lighting fixtures to the network (Barile explains how light fixtures can be grouped and each of those identified light fixtures go through the join process; see paragraphs 116, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).

With regards to claim 9, Barna teaches through Barile, the load control system wherein the mobile device is configured to determine whether respective device identification data has been received from each of the plurality of lighting fixtures based on a comparison of a list of lighting fixtures for which respective device identification data has been received and a list of the plurality of lighting fixtures (See zone or area listing of light fixtures; see paragraph 109 and Figure 16, Barna).  

With regards to claim 10, Barna teaches through Barile, the load control system wherein the mobile device is configured to associate each lighting fixture of the plurality of lighting fixtures with a (Barna supports configuration via identification and credentials; see paragraph 88, Barna).  

With regards to claim 11, Barna teaches through Barile, the load control system wherein the device identification data comprises one or more of a respective address, a respective joiner ID, or a respective unique identifier of each of the plurality of lighting fixtures (see join and identity package; see paragraph 164, Barna).  

With regards to claim 12, Barna teaches through Barile, the system further comprising a cloud server, wherein the mobile device is further configured to: determine a project code; transmit the project code to the cloud server; and receive the configuration data from the cloud server (Barna teaches groupings of lighting fixtures as scenes and groupings of scenes into areas. These can be configured and selected by their names; see Figures 15-17 and paragraph 8, Barna).  

With regards to claim 13, Barna teaches through Barile, the system wherein the project code comprises an alphanumeric sequence (Alphanumeric naming is supported; see Figure 18A, Barna).  

With regards to claim 14, Barna teaches through Barile, the system wherein the mobile device is configured to determine the project code based on input from a user of the mobile device (Barna teaches the use of smart devices and cellphones and tablets to monitor, configure, and control devices; see paragraph 85, Barna).  

With regards to claim 15, Barna teaches through Barile, the system wherein the mobile device is configured to determine the project code by scanning a machine-readable code using a camera of the mobile device (Lighting fixture settings/configurations and management can be assessed by reading their QR or bar code; see paragraph 182 and Figure 46, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 16, Barna teaches through Barile, the system further comprising a processing device configured to display the machine-readable code on a display of the processing device, wherein the mobile device is further configured to determine the project code by scanning the display of the processing device (Lighting fixture settings/configurations and management can be assessed by reading their QR or bar code; see paragraph 182 and Figure 46, Barile. The barcode/QR code can be read by an image sensorBy grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 17, Barna teaches through Barile, the system wherein the project code comprises a security key, and wherein the cloud server is configured to: receive the security key from the mobile device; authenticate the security key; and transmit the configuration data to the mobile device (Barile supports authentication with security credentials; see paragraphs 114-115, Barile. By supporting multiple channels and supporting secure connections, the networked light fixtures can be provided with enhanced security; see paragraph 7, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to have provided more secure networked lighting fixtures; see paragraph 7, Barile).  


With regards to claim 18, Barna teaches through Barile, a load control system comprising: a plurality of lighting fixtures; a mobile device; and a commissioner device (Barna teaches a network with a user mobile device and multiple lighting fixtures; see paragraphs 6, 84-85, and 147, Barna. The lighting fixtures are connected to the network via their wireless device (wireless device and lighting fixture combined are equivalent to the claimed lighting fixture) and managed by their wireless gateway; see paragraphs 6-7, and 84 and Figure 1, Barna. The gateways are connected to the server; see paragraph 85, Barna) configured to: 

select a subset of the plurality of lighting fixtures, wherein the subset comprises a first lighting fixture (Barna explains how one/more light fixtures can form a “zone” and are associated with a single or common wireless device; see paragraph 8, Barna. Barna further teaches creating an area by selecting zones to group within an area; see paragraph 187, Barna); 

transmit a joiner request to the selected subset of lighting fixtures; determine that the commissioner device has received a response to the joiner request from the first lighting fixture; determine that the first lighting fixture has not been joined to a network; and join the first lighting fixture to the network (see Barile below).  

While Barna teaches a network that supports connecting lighting fixtures, Barna does not explicitly cite joining a plurality of lighting fixtures by having a selected subset of lighting fixtures respond to a join request. In the same field of endeavor, Barile also teaches a network that supports connecting lighting fixtures; see abstract, Barile. In particular, Barile teaches how devices, such as lighting fixtures, can be grouped (selected subset) by a remote device; see paragraphs 95 and 107, Barile. Grouping of lights formed upon user confirmation; see paragraph 107, Barile. The devices can be added by their identity by the remote device; see paragraph 100, Barile. The devices also can inform the network when they successfully join the network; see paragraph 115, Barile. By automatically grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures.


With regards to claim 19, Barna teaches through Barile, the load control system wherein the network uses a Thread® network protocol (Barile teaches the distributed lighting network can support Thread protocol; see paragraph 111, Barile. By automatically grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).

With regards to claim 20, Barna teaches through Barile, the load control system wherein the commissioner device is configured to select the subset of the plurality of lighting fixtures based on a random selection (Barile supports random selection; see paragraphs 95 and 114-145, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 21, Barna teaches through Barile, the load control system wherein the joiner request comprises respective device identification data for each lighting fixture in the subset (Barile also teaches a network that supports connecting lighting fixtures; see abstract, Barile. In particular, Barile teaches how devices, such as lighting fixtures, can be grouped (selected subset) by a remote device; see paragraphs 95 and 107, Barile. Grouping of lights formed upon user confirmation; see paragraph 107, Barile. The devices can be added by their identity by the remote device; see paragraph 100, Barile. The devices also can inform the network when they successfully join the network; see paragraph 115, Barile. By automatically grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 22, Barna teaches through Barile, the load control system wherein the commissioner device is further configured to transmit, to the first lighting fixture, an indication that the first lighting fixture has been joined to the network (Barna explains lighting fixtures of a particular zone can illuminate the same way to provide a scene; see paragraph 8, Barna).  

With regards to claim 23, Barna teaches through Barile, the load control system wherein the subset of lighting fixtures further comprises a second lighting fixture, and wherein the commissioner device is further configured to: determine that the commissioner device has received a response to the joiner request from the second lighting fixture; determine that the second lighting fixture has not been joined to a network; and join the second lighting fixture to the network (Barile explains how light fixtures can be grouped and each of those identified light fixtures go through the join process; see paragraphs 116, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 24, Barna teaches through Barile, the load control system wherein the commissioner device is further configured to: determine whether the commissioner device is receiving a response from a lighting fixture of the selected subset that has not been joined to a network; determine whether a timeout has occurred; and monitor for a response for a predetermined amount of time (Barile teaches waiting a predetermined amount of time if the join was not successful prior to another join attempt; see paragraph 115, Barile. Joining is needed to establish grouping. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

With regards to claim 25, Barna teaches through Barile, the load control system wherein the commissioner device is further configured to: select a second subset of the plurality of lighting fixtures, wherein the second subset comprises a second lighting fixture; transmit a joiner request to the second subset of lighting fixtures; determine that the commissioner device has received a response to the joiner request from the second lighting fixture; determine that the second lighting fixture has not been joined to a network; and join the second lighting fixture to the network (Barile explains how light fixtures can be grouped and each of those identified light fixtures go through the join process; see paragraphs 116, Barile. By grouping devices (i.e. light fixtures), with user confirmation, the formation and managing of multiple devices is simplified; see paragraph 93, Barile. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Barile with those of Barna to group light fixtures in order to simplify the setup of the multiple networked light fixtures).  

The obviousness motivation applied to independent claims 1 and 18 are applicable to their respective dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456